Citation Nr: 0418736	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA death 
benefits.




FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant's deceased spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.



CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
entitlement to VA death benefits have not been met. 38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

In January 1982, the U.S. Army Reserve Components Personnel 
and Administration Center certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In October 2001, the appellant submitted an application for 
VA death benefits based upon her deceased spouse's military 
service.  In support of her claim, the appellant has 
submitted a certificate dated January 1998 from the General 
Headquarters of the Armed Forces of the Philippines stating 
that the appellant's spouse served with the United States 
Armed Forces in the Far East (USAFFE).  The appellant also 
submitted an Affidavit of Philippine Army Personnel.  At a 
May 2002 RO hearing, the appellant testified that her 
deceased spouse was a former prisoner-of-war and therefore 
she believed that she was entitled to VA death benefits.  

In a November 2001 letter, the RO informed the appellant that 
because the service department had certified that her 
deceased husband did not have valid service in the Armed 
Forces of the United States, she was not entitled to receive 
any benefits from VA.  

At her August 2003 hearing before a Member of the Board, the 
appellant testified through an interpreter that she believed 
her deceased spouse served in the United States Army and that 
he used one of the doctors on base in November 1941.  She 
also testified through an interpreter that she and her 
deceased spouse were common law married during World War II.  



Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  See 38 C.F.R. § 3.1(e).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8 (c) and (d).  Active service will be the 
period certified by the service department.  See 38 C.F.R. § 
3.9 (a) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. § 
3.203(a).  The Unites States Court of Appeals for Veterans 
Claims (Court) has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

The United States Department of the Army has certified that 
the deceased spouse of the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  The Board is bound by the service 
department finding, and thus is compelled to find that the 
appellant's deceased spouse did not have recognized service 
so as to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA death benefits must be denied because of 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In so deciding, the Board notes that since this case has no 
legal merit and is being decided solely based on the 
applicable law, the Veterans Claims Assistance Act of 2000 
(VCAA) is not for application as to this issue.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), holding that the enactment of the VCAA does 
not affect matters of statutory interpretation and 
application.  Thus, there is no prejudice to the appellant by 
the Board deciding this case at this time on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 





(Continued on the Next Page)


ORDER

Basic eligibility for VA death benefits is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



